     Case: 1:18-cv-03916 Document #: 83 Filed: 04/25/19 Page 1 of 1 PageID #:455

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

James Stewart
                                  Plaintiff,
v.                                                  Case No.: 1:18−cv−03916
                                                    Honorable Charles R. Norgle Sr.
Credit Control, LLC, et al.
                                  Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, April 25, 2019:


        MINUTE entry before the Honorable Jeffrey Cummings:Status hearing held and
continued to 5/23/19 at 11:00 a.m. Defendant Credit Control's motion to stay discovery
[75] is granted for the reasons stated in open court. Plaintiff may not submit additional
discovery requests to Credit Control until the District Court rules on Credit Control's
pending motion to dismiss [25]. Defendants LVNV, Resurgent, and Experian are given
leave to submit letters to plaintiff by 5/3/19 that identify discovery requests that require
further response from plaintiff. Defendants shall rephrase their requests as needed to state
them in clear and understandable terms. Plaintiff is directed to provide a substantive
response to all items identified in the letters by 5/10/19. If plaintiff fails to provide
adequate responses, defendants are given leave to file a motion to compel. (rbf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
